Citation Nr: 0001167	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  95-02 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than November 9, 
1992 for the award of a 100 percent compensation rating.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
January 1982.

This appeal arose from a May 1994 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefit.  This decision was confirmed and continued 
by subsequent rating actions.  In May 1995, the veteran 
testified at a personal hearing at the Montgomery, Alabama 
RO, and in July 1995, the hearing officer denied entitlement 
to the requested benefit.  

On August 27, 1996, the Board of Veterans' Appeals issued a 
decision which found that the RO had not committed clear and 
unmistakable error in previous denials of the veteran's 
claims for an increased evaluation for the service-connected 
somatoform disorder.  This decision also denied entitlement 
to an effective date earlier than November 9, 1992 for the 
award of the 100 percent disability evaluation.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court").  The Court rendered a 
decision on March 26, 1999, which upheld the Board's decision 
as to the claims of clear and unmistakable error, but which 
vacated the decision as to the claim for an earlier effective 
date.  The latter issue was remanded to the Board for further 
development consistent with the Court's order.  A copy of the 
Court's Order has been included in the claims file.


FINDING OF FACT

The evidence of record indicates that entitlement to a 100 
percent evaluation pursuant to 38 C.F.R. § 4.16(c) was 
factually ascertainable as of September 3, 1992.


CONCLUSION OF LAW

Under governing law, the effective date of the award of the 
100 percent disability evaluation for the service-connected 
somatoform pain disorder is September 3, 1992.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R.§§ 3.400, 3.400(o)(2) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, the effective date of a claim for increased 
evaluations will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (1999).  According to 38 C.F.R. § 3.400(o)(2) (1999), 
the effective date of an increase in compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the date 
of receipt of the claim.  The Court has held, in Servello v. 
Derwinski, 3 Vet. App. 196 (1992), that the Board must look 
at all communications that can be interpreted as a claim for 
an increased rating, as well as all the evidence of record, 
and determine the earliest date as of which, within the year 
prior to the claim, the increase in disability was 
ascertainable. 

Initially, the Board has reviewed the record in order to 
ascertain whether there were any communications from the 
veteran prior to November 9, 1992 which could be interpreted 
as a claim for an increased evaluation.  The record clearly 
shows that the veteran filed a number of informal claims 
requesting an increased evaluation for his service-connected 
disorder.  However, each of these was addressed and 
adjudicated by the RO.  The veteran failed to file timely 
appeals as to any of the rating actions and they thus became 
final and not subject to revision on the same factual basis 
in the absence of clear and unmistakable error.  See 
38 C.F.R. §§ 3.104(a), 3.105(b) (1999).  He then attempted to 
attack these rating decisions by claiming clear and 
unmistakable error.  The Board found that these were not 
valid claims in the decision rendered in August 1996; this 
decision was upheld by the Court in its order of March 26, 
1999.

While the regulations pertaining to the evaluation of 
psychoneurotic disorders were amended November 7,1996, 
retroactive application of these revised regulations prior to 
that date is prohibited.  Rhodan v. West, 12 Vet. App 55 
(1998).

Prior to November 1996, the criteria for psychoneurotic 
disorders were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9505 (1994) (psychological factors 
affecting musculoskeletal condition).
In those cases in which the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (1994).

A review of the record indicates that the veteran filed an 
informal claim for an increased evaluation, which was 
received by the RO on November 9, 1992.  The RO received 
records from the Social Security Administration (SSA) in 
August 1993.  These included a September 3, 1992 statement 
from a private psychologist.  This noted that the veteran had 
suffered from a somatoform disorder since at least October 
1985.  It was then opined that the veteran's 
"mental/emotional impairment has precluded him from 
performing any job on a continued and sustained basis."  

After a careful review of the evidence of record, it is 
determined that entitlement to a 100 percent compensable 
evaluation has been shown from September 3, 1992.  The 
document noted above clearly shows that it was factually 
ascertainable from the date of this statement that the 
veteran's disability had increased to the point to preclude 
employment, thus establishing entitlement to a 100 percent 
disability evaluation pursuant to 38 C.F.R. § 4.16(c) (1994).  
However, there has been no evidence submitted, either before 
or after the date of the increased rating claim, that would 
tend to establish entitlement at any other time during the 
one year period prior to the receipt of the November 1992 
claim.  The records received from SSA consisted mostly of 
treatment records developed prior to November 9, 1991; 
therefore, since these referred to a period of time more than 
one year prior to the date of receipt of the claim in 
question, they cannot be considered in determining 
entitlement to an earlier effective date.  See 3.400(o)(2) 
(1999).

In conclusion, it is found that the evidence of record 
supports the award of an effective date of September 3, 1992 
for the 100 percent evaluation of the service-connected 
somatoform pain disorder.


ORDER

An earlier effective date of September 3,1992 for the 100 
percent disability evaluation for the service-connected 
somatoform pain disorder is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

